Citation Nr: 1114073	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-14 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from February 1973 to October 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability does not result in ankylosis, restriction of flexion to 30 degrees or less, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of March 16, 2004, the date of his claim, and a 20 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  In conjunction with this appeal, he was provided notice of the effective date and disability ratings in August 2008.  He was also provided a statement of the case and supplemental statements of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA afforded the appellant examinations which are adequate for ratings purposes:  the examiners elicited medical histories from the Veteran and conducted the appropriate examination, and the Veteran has not contended that the 2010 examination is inadequate or that his condition has changed (i.e. worsened) since the 2010 examination was conducted.  The Board acknowledges that the 2004 and 2010 examiners did not review the claims file.  However, the examiners did elicit medical histories from the Veteran, which were consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2004 and 2010 examinations were adequate for rating purposes.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The Veteran's low back disability is rated under the General Rating Formula for the Spine (Formula).  The Formula provides a 40 percent rating for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

A September 2004 VA examination record reflects the Veteran's history of constant upper back pain and intermittent low back pain.  The Veteran reported that his pain was aggravated by prolonged sitting or standing, walking more than 3 blocks, or lifting more than 10 pounds.  The Veteran denied any radicular pain, sensory changes, bowel or bladder dysfunction, or acute exacerbations which required bedrest.  The Veteran reported that his functional limitations included a limited ability to shovel snow or push a lawnmower, difficulty using non-power steering, and inability to jog, hike, or hunt.  He also reported that he had not worked in six years.  He denied any functional impairment related to activities of daily living.  Examination revealed that the Veteran had a normal gait and posture and lumbar curvature was intact.  There was mild scoliosis with convexity to the left over the lower thoracic and upper lumbar spine.  There was no palpable sciatic notch tenderness or paraspinous thoracolumbar tenderness.  Motor strength was 5/5.  Straight leg raising was positive at 50 degrees bilaterally.  Lasegue's sign was negative.  Patella and Achilles reflexes were 3+ and active, and sensation was intact.  Range of motion testing revealed pain on forward flexion at 60 degrees, extension at 20 degrees, lateral flexion at 30 degrees bilaterally, and rotation at 30 degrees bilaterally.  After repetition, there was increased pain but no change in range of motion and no complaint of fatigue, weakness, or lack of endurance.  The examiner diagnosed the Veteran with thoracolumbar strain syndrome without any true radicular pain with reduced range of motion but intact sensation.  

VA treatment records dating in November 2004 and January 2005 reflect the Veteran's negative histories as to paresthesia of the lower extremities or bowel or bladder dysfunction and findings of "grossly normal" sensory exam and normal motor power.  

An April 2005 VA examination record reflects the Veteran's history of persistent mid-back pain.  The Veteran reported that he worked 20 to 30 hours a week as a handyman.  He indicated that his low back disability resulted in occupational impairment in that he was unable to lift more than 20 pounds without aggravating his back pain.  He added that he intermittently had flare-ups of increased pain which required him to lie down and rest and perhaps take a day off.  He estimated that he took one to two days off work approximately four times a month.  Examination revealed that the Veteran had "moderate" limitation of lumbar spine motion.  Range of motion testing revealed flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  After repetition, there was no additional limitation of rotation, lateral flexion, or extension, but flexion was further limited to 50 degrees due to increased pain.  Motor strength and tone were normal, and there was no evidence of atrophy.  Posture was also normal, and the Veteran had a normal gait, though he had difficulty with tandem walking.  Reflexes were 2+ to 3+ at the knees and 1+ at the ankles.  Sensation was normal except for some slight distal decreased pain, temperature, and touch sensation from mid calf distally.  Position and vibratory sense were intact.  After review of the evidence, the examiner opined that an in-service fall aggravated a preexisting kyphoscoliosis in the thoracic spine, hastening the process of degenerative disc disease in the thoracic spine.  

VA treatment records dating in May 2008 reflects findings of 5/5 motor strength and 3+ and symmetric deep tendon reflexes.  There was decreased sensation to vibration but intact sensation to dull and sharp in the bilateral lower extremities.  The records indicate that the Veteran did not have any neurologic disease.  

A May 2005 VA examination record reflects the Veteran's history of constant thoracolumbar pain.  The Veteran reported that the pain was usually dull and approximately 4/10, but when he overexerted, the pain was "sharp" and approximately 6/10.  He denied radicular pain, flare-ups, and incapacitating episodes.  He indicated that he was doing "odd jobs," such as remodeling and painting, but he indicated that the more physical the job, the more it aggravated his back, neck, and hip pains.  Examination revealed that the Veteran walked with a slight limp.  Range of motion testing revealed flexion to 70 degrees with pain beginning at 55 degrees, extension to 5 degrees with pain at extreme, lateral flexion to 15 degrees with pain at extremes bilaterally, and rotation to 20 degrees with pain at extremes bilaterally.  There was no evidence of diminished range of motion after repetition or fatigue, weakness, or incoordination.  There was tenderness to palpation over the lumbar spine at the L3-L4 level and between the scapula.  There was no spasm, and straight leg raise was negative.  Motor strength was 5/5, sensation was intact, and reflexes were 2+ bilaterally.  

A September 2008 VA examination record reflects the Veteran's history of increased pain in the thoracolumbar spine.  The Veteran estimated that the pain was 10/10 in the morning when he woke up, prior to taking his doses of morphine and hydrocodone.  He denied flare-ups per se and indicated that the pain diminished to 5/10 during the day.  He denied any incapacitating episodes and indicated that he was able to carry on with his routine activities.  He reported some pain in the right buttock but denied pain or neurologic symptoms (such as numbness or obvious weakness) radiating into the legs.  He indicated that he had discontinued working as a paid handyman approximately three years earlier because of persistent low back pain.  Range of motion testing revealed flexion to 60 degrees, extension to 20 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 15 degrees bilaterally with complaints of pain throughout all ranges of motion.  There was no change in range of motion after repetition and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  There was mild spasm of the paralumbar muscles and mild tenderness.  Straight leg raise was positive on the right at 30 degrees and left at 45 degrees.  Strength was completely normal with no atrophy.  Tone was normal.  Reflexes were brisk throughout; however, there were two beats of ankle clonus bilaterally.  Plantar responses were flexor.  Sensory exam revealed markedly decreased vibratory sense in the toes and ankles, but sensory exam was otherwise normal and pain, temperature, touch, and position sense were intact.  The examiner diagnosed the Veteran with complex kyphoscoliosis of the thoracic and lumbar spine with significant degenerative disc disease in virtually all intervertebral discs.  

A June 2009 VA treatment record reflects the Veteran's history that his chronic low back pain sometimes radiated to the right leg.  Examination revealed a positive right leg raise.  The Veteran was diagnosed with chronic low back pain/right lumbar radiculopathy.  A July 2009 VA treatment record reflects the Veteran's history of upper back pain that occasionally radiated to the lateral chest.  Examination revealed no weakness of the legs and good reflexes.  Paraspinal muscles were tender.  The Veteran was assessed with low back pain/lumbar radiculpathy and upper back pain, rule out thoracic radiculopathy.  

An October 2009 VA treatment record reflects the Veteran's history of low back pain which radiated down the right posterior thigh.  He described the right lower extremity pain as a burning pain which radiated down the posterior aspect of the thigh to the knee.  He indicated that the pain was worse with sitting and improved with standing.  He denied bowel or bladder disturbances.  Examination revealed 5/5 strength.  Sensation was intact to light touch in the L1 to S1 distributions bilaterally but there were subjective complaints of somewhat decreased sensation and tingling in the right-sided L5 and S1 distributions.  Reflexes were 3+ at the knee and ankle, with a two beat clonus on the left and a 3-beat clonus on the right.  A November 2009 VA treatment record reflects the Veteran's history that his major discomfort was in his low back, particularly in the right side around the sacroiliac joint.  The Veteran reported minimal radicular type symptoms.  He denied any specific weakness.  Examination revealed 5/5 motor strength, no evidence of atrophy, 3+ knee reflexes, and 2+ ankle reflexes.  Straight leg raise was unremarkable.  Patrick maneuver caused some left sacroiliac joint region discomfort, and palpation revealed some right sacroiliac joint region tenderness.  The Veteran was diagnosed with lumbar spondylosis with mechanical back pain and possible low lumbar radiculopathy.  

A December 2009 VA treatment record reflects the Veteran's history of pain and numbness extending from the right sacroiliac region extending laterally along the lateral aspect of the thigh and minor weakness at the right hip and thigh region.  He denied weakness in or radiation to the lower leg or foot.  He indicated that his symptoms were exacerbated by driving, bending, lifting, and walking.  Examination revealed that deep tendon reflexes were 2+ at the bilateral ankle and knee.  Motor strength was 4/4 but there was atrophy of bilateral gluteus maximus.  Sensation to light touch was diminished at the right medial maleolus (site of skin graft per the Veteran), but was otherwise full and intact throughout.  Sensation to pinprick was diminished in the right anterolateral thigh in the distribution of the right lateral femoral cutaneous nerve but was otherwise intact.  A lumbar electromyography (EMG) was normal with no evidence of right lumbosacral radiculopathy.  The record indicates that right meralgia paresthetica was the cause of the reported thigh pain and numbness.  

A January 2010 VA treatment record reflects that patellar and Achilles reflexes were 3+.  

A May 2010 VA examination record reflects the Veteran's history that his thoracolumbar spine pain had worsened over the previous two years.  He explained that he woke up with stiffness and pain of approximately 8/10, for which he took morphine and hydrocodone which reduced the pain to approximately 5/10.  He reported periods of flare-ups with prolonged sitting, any lifting, or mowing the lawn.  He indicated that it could take him two to three days to recover from a flare-up.  He reported that he treated his flare-ups by taking additional medications, resting in his recliner, and using a heating pad, ice, and a vibrating massager.  He denied radicular neurological symptoms or incapacitating episodes.  He indicated that he was able to self-care and that he could do housework as long as it did not involve lifting.  Examination revealed that the Veteran could flex to 70 degrees with pain beginning at 50 degrees, extend to 15 degrees with pain throughout, lateral flex to 15 degrees with pain at the extreme bilaterally, and rotate to 20 degrees with pain at the extremes bilaterally.  There was no change in range of motion after repetition and no additional loss of motion or loss of function due to weakness, impaired endurance, fatigue, or incoordination.  There was tenderness in the paralumbar muscles but no spasm.  Straight leg raise was negative.  Muscle strength was normal with normal muscle tone and bulk.  Reflexes were brisk at 3+.  There was no clonus or Babinski sign was negative.  Sensation was intact bilaterally.  

After reviewing the record, the Board concludes that a rating in excess of 20 percent is not warranted during any portion of the rating period on appeal.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his spine; there is no fixation.  Furthermore, the evidence does not suggest that the Veteran's flexion is limited to 30 degrees or less.  Rather, the evidence consistently reveals flexion to at least 50 degrees including after repetition, which is too significant to warrant a higher rating even after consideration of additional functional limitation due to factors such as pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  

Additionally, a separate rating is not warranted pursuant to Note 1 as the evidence does not suggest that the Veteran has a chronic neurological deficit as a result of his lumbar spine disability.  The Board acknowledges that the Veteran has reported radicular pain and numbness and that the record includes assessments of radiculopathy.  The findings of radiculopathy were not based on EMG studies or other clinical testing, however -- they appear to have been based solely on the Veteran's symptomatic histories - and a subsequent EMG reveals no evidence of radiculopathy and subsequent medical records do not confirm or continue the diagnosis but rather link the reported symptoms to a distinct condition (meralgia paresthetica).  Thus, based on the lack of corroborating evidence and the generally normal neurological findings, the Board finds the assessments of radiculopathy are not probative evidence which would warrant a separate rating.  The Board further acknowledges that the record includes some findings of diminished sensation in the lumbar distribution.  However, the record also includes findings of normal sensation, including during the 2010 VA examination record, which suggests there is no chronic impairment of sensation.  Furthermore, even if these findings were sufficient evidence of an impairment of sensation, a separate rating would not be warranted because the record contains no suggestion of an associated objective neurological abnormality, as required by Note 1.  Thus, the Board finds a separate rating is not warranted.  
  
A rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome (IDS) is also not warranted.  The Formula for Rating IDS provides a rating in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, a higher rating is not warranted under this formula as the evidence does not document any "incapacitating episodes."  The Board acknowledges that the Veteran has reported having flare-ups that require him to rest for up to three days.  The record contains no evidence, or even allegation, of the requisite doctor-prescribed bedrest, however.  Consequently, a rating in excess of 20 percent is not warranted under the Formula for Rating IDS.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's report of missing work and then stopping work secondary to his lumbar spine disability.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's lumbar spine disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.


ORDER

An initial rating in excess of 20 percent for a lumbar spine disability is denied.  

REMAND

Further development is needed on the claim of entitlement to a TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied ,and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Court has held that TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The evidence indicates that the Veteran stopped working in approximately 2005, and he has indicated that he stopped working because of his lumbar spine symptoms.  See September 2008 VA examination record.  Thus, the Board finds that the Veteran has made a valid claim for TDIU and, as the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded for consideration.  Furthermore, although a VA examination was recently conducted and an assessment on the functional impact of the service-connected lumbar spine disability was obtained, the examiner did not provide an opinion as to whether the lumbar spine disability precluded the Veteran from obtaining or retaining gainful employment.  This opinion should be obtained.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.  The Veteran should be asked to provide all relevant information concerning his employment history.  

2.  Obtain all outstanding, relevant VA treatment records.

3.  Return the claims folder to the examiner who conducted the May 2010 VA examination (or, if unavailable, another appropriate VA reviewer)  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability prevents the Veteran from obtaining or retaining gainful employment.  The examiner should acknowledge review of the claims file.  A complete rationale for any opinions expressed must be provided.

5.  Then adjudicate the issue of whether TDIU is warranted.  If TDIU is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


